                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22141804
Notice of Service of Process                                                                            Date Processed: 10/12/2020

Primary Contact:           Lisa Girgen
                           Securian Financial Group, Inc
                           400 Robert St N
                           Saint Paul, MN 55101-2098

Electronic copy provided to:                   Christine Peterson-Law
                                               Tiffany Bacon Pokela

Entity:                                       Minnesota Life Insurance Company
                                              Entity ID Number 3678638
Entity Served:                                Minnesota Life Insurance Company
Title of Action:                              Beverly Redenius, Executor of the Estate of Susan M. Dunakey vs. Minnesota
                                              Life Insurance Company
Matter Name/ID:                               Beverly Redenius, Executor of the Estate of Susan M. Dunakey vs. Minnesota
                                              Life Insurance Company (10571432)
Document(s) Type:                             Notice and Complaint
Nature of Action:                             Contract
Court/Agency:                                 Black Hawk County District Court, IA
Case/Reference No:                            LACV141178
Jurisdiction Served:                          Iowa
Date Served on CSC:                           10/12/2020
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Emma C. Henry
                                              319-338-7551

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                       Case 6:20-cv-02090 Document 1-1 Filed 10/27/20 Page 1 of 10
              E-FILED 2020 OCT 07 1:47 PM BLACKHAWK - CLERK OF DISTRICT COURT




            IN THE IOWA DISTRICT COURT IN AND FOR BLACK HAWK COUNTY


BEVERLY REDENIUS, EXECUTOR OF                 Case No.
THE ESTATE OF SUSAN M. DUNAKEY,
                                              ORIGINAL NOTICE
              Plaintiff,

vs.

MINNESOTA LIFE INSURANCE
COMPANY,
---a---w~
              Defendant.


TO THE ABOVE-NAMED DEFENDANTS:

     You are notified that a petition has been filed in the office of
the clerk of this court naming you as the defendants in this action.
A copy of the petition (and any documents filed with it) is attached
to this notice.     The attorneys for the plaintiffs are Steven E.
Ballard, Emma C. Henry, and Leff Law Firm, L.L.P., whose address, is
222 South Linn Street, Iowa City, Iowa, 52240-1601. That attorney's
phone number is 319-338-7551; facsimile number 319-338-6902; email is
ballard@lefflaw.com and henry@lefflaw.com.

     You are further notified that the above case has been filed in a
county that utilizes electronic filing. You must serve a motion or
answer within 20 days after service of this original notice upon you
and, within a reasonable time thereafter, file your motion or answer
with the Clerk of Court for Black Hawk County, at the county
courthouse in Waterloo, Iowa. If you do not, judgment by default may
be rendered against you for the relief demanded in the petition.
Please see Iowa Court Rules, Chapter 16 for information on electronic
filing and Iowa Court Rules Chapter 16, division VI regarding the
protection of personal information in court filings.

If you need assistance to participate in court because of a
disability, call the disability coordinator at (319) 833-3332.
Persons who are hearing or speech impaired may call Relay Iowa TTY at
1-800-735-2942. Disability coordinators cannot provide legal advice.


                                  IMPORTANT
                 YOU ARE ADVISED TO SEEK LEGAL ADVICE AT ONCE
                          TO PROTECT YOUR INTERESTS.



              Case 6:20-cv-02090 Document 1-1 Filed 10/27/20 Page 2 of 10
              E-FILED 2020 OCT 08 8:21 AM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      CaseNo.    LACV141178
                                                                             CoUnry     BlackHawk
CaseTit/e     B REDENIUS VS MINNESOTA LIFE INS

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.


You must register through the lowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
hfti):/Avww.iowacourts.state.ia.us/Efile


,FOR
   COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: httg://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 .(If you are hearing impaired, call Relay lowa TTY at 1-800-735-2942.)

Date tssued    10/08/2020 08:21:34 AM




District Cterk of BlackHawk                  County
/s/ Gar Osland


            Case 6:20-cv-02090 Document 1-1 Filed 10/27/20 Page 3 of 10
           E-FILED 2020 OCT 07 1:47 PM BLACKHAWK - CLERK OF DISTRICT COURT




      IN THE IOWA DISTRICT COURT IN AND FOR BLACK HAWK COUNTY


 BEVERLY REDENIUS, EXECUTOR
 OF THE ESTATE OF SUSAN M.                       Case No.
 DUNAKEY,

              Plaintiff,

vs.                                              PETITION AT LAW
                                                 AND JORY DEMAND
MINNESOTA LIFE INSURANCE
COMPANY,

              Defendant.


      COMES NOW Plaintiff, Beverly Redenius, Executor of the Estate

of Susan M. Dunakey, by and through counsel, Steven E. Ballard,

Emma C. Henry and LEFF LAW FIRM, L.L.P.; 222 South Linn Street,

Iowa City, Iowa 52240-1601; Telephone: 319/338-7551; Facsimile:

319-338-6902; emails: ballard@lefflaw.com, henry@lefflaw.com; and

for her cause of action against Defendant, Minnesota Lie Insurance

Company, states as follows:

                                     PARTIES

      1.     Plaintiff, Beverly Redenius ("Beverly"), is and at all

times material hereto was an individual residing in Cedar Falls,

Black Hawk County, Iowa.

      2.     Susan M. Dunakey ("Susan") was at all times material

hereto a resident of Cedar Falls, Black Hawk County, Iowa.

      3.     Susan died testate August 8, 2018 in Black Hawk County,

Io~va, where she was domiciled.




           Case 6:20-cv-02090 Document 1-1 Filed 10/27/20 Page 4 of 10
          E-FILED 2020 OCT 07 1:47 PM BLACKHAWK - CLERK OF DISTRICT COURT




     4.     Beverly is the duly appointed Executor of the Estate of

Susan M. Dunakey, Black Hawk County Cause No. ESPR061417.

     5.     Defendant, Minnesota Life Insurance Company ("MLIC"), is

an insurance company organized and existing under the laws of the

State of Minnesota with its principal place of business in St.

Paul, Minnesota.

     6.     MLIC sold an accidental death and dismemberment policy

of insurance to Susan in Black Hawk County, Iowa.



                           JURISDICTION AND VENUE

     7.     This court has jurisdiction over the parties to and the

subject matter of and relief sought by this action. See Iowa

Code § 610.10 (2020) ("Insurance companies may be sued in any

county ... in which the contract of insurance was made, or in

which the loss insured against occurred, or, in case of insurance

against death or disability, in the county of the domicile of the

insured at the time the loss occurred, or in the county of

plaintiff's residence.")

     8.     The amount in controversy in this action exceeds the

minimal jurisdiction amount to this Court.

     9.     Venue is appropriate in the Iowa District Court for Black

Hawk County, Iowa.




                                        2
       Case 6:20-cv-02090 Document 1-1 Filed 10/27/20 Page 5 of 10
           E-FILED 2020 OCT 07 1:47 PM BLACKHAWK - CLERK OF DISTRICT COURT




                              FACTUAL ALLEGATIONS

     10. Beverly is the mother of Susan.

     11. Susan was an insured under an Accidental Death and

Dismemberment Insurance Benefit Policy issued by MLIC.

     12. Susan signed an Activation Form for the MLIC Accidental

Death and Dismemberment Insurance Benefit Policy on April 6, 2016.

     13. Susan paid all premiums associated with the policy.

     14. On or about August 8, 2016, Susan was found unresponsive

in her home and was hospitalized in Black Hawk County, Iowa.

     15. Susan passed away or about August 11, 2016, a result of

the anoxic encephalopathy.

     16. After         Susan's     death,    Susan's     son,    Tyler       Dunakey

("Tyler"), filed a claim with MLIC under Susan's Accidental Death

and Dismemberment Insurance Benefit Policy.

     17. On or about June 15, 2017, MLIC denied the claim.

     18.     MLIC    has wrongly and improperly denied payment of

benefits to the Estate of Susan M. Dunakey.



    COUNT I BREACH OF CONTRACT — FAILURE TO PROVIDE BENEFITS

     For her cause of action premised on breach of contract,

Beverly Redenius, Executor of the Estate of Susan M.                     Dunakey,

states as follows:




                                         3
           Case 6:20-cv-02090 Document 1-1 Filed 10/27/20 Page 6 of 10
          E-FILED 2020 OCT 07 1:47 PM BLACKHAWK - CLERK OF DISTRICT COURT




     19. Beverly repleads and realleges each and every allegation

set forth in paragraphs one through 18 of this Petition with the

same force and effect as if set forth verbatim here.

     20. Susan had a contract with MLIC that included coverage

for certain losses as set forth in the MLIC Accidental Death and

Dismemberment Benefit Policy.

     21. The contract was in writing.

     22. A true and correct copy of the contract, denominated

"Specimen Copy", is attached as Exhibit "A."

     23. Susan paid all premiums associated with the policy and

did everything else required of her under the terms of the policy.

     24. Susan's death was accidental and covered by the MLIC

policy.

     25. Tyler and Beverly have submitted claims to MLIC for

policy benefits.

     26. MLIC breached the contract by denying coverage and

payment of the claim after Susan's death.

     27. As a consequence of MLIC's breach of contract, the Estate

of Susan M. Dunakey has been damaged in an amount that exceeds the

jurisdictional minimum of this Court.

     WHEREFORE,      Plaintiff, Beverly Redenius, Executor of the

Estate of Susan M. Dunakey, respectfully prays that the Court enter

judgment in her favor and against Defendant, Minnesota Life

Insurance Company, in an amount reasonably calculated by the trier

                                        ►
                                        I
          Case 6:20-cv-02090 Document 1-1 Filed 10/27/20 Page 7 of 10
        E-FILED 2020 OCT 07 1:47 PM BLACKHAWK - CLERK OF DISTRICT COURT




of fact to compensate her fully and adequately for her damages;

interest on all damages as provided by law; the costs of this

action; interest on the judgment as provided by law; and for such

other and further relief as the court deems just and equitable in

the premises.



              COUNT II — BAD FAITH DENIAL OF COVERAGE

     For her cause of action premised on bad faith denial of

coverage, Beverly Redenius, Executor of the Estate of Susan M.

Dunakey, states as follows:

     28. Beverly repleads and realleges each and every allegation

set forth in paragraphs one through 27 of this Petition with the

same force and effect as if set forth verbatim here.

     29. MLIC denied the claim for benefits under Susan's

Accidental Death and Dismemberment Benefit Policy.

     30. There was no reasonable basis for denying the claim.

     31. MLIC knew or had reason to know that there was no

reasonable basis for denying the claim.

     32. MLIC's denial of the claim was a cause of damage to the

Estate of Susan M. Dunakey in an amount that exceeds the

jurisdictional ininimum of this Court.

     33. MLIC' s denial of the claim amounts to malice and/or gross

negligence, and warrants an award of punitive damages.



                                      61
       Case 6:20-cv-02090 Document 1-1 Filed 10/27/20 Page 8 of 10
         E-FILED 2020 OCT 07 1:47 PM BLACKHAWK - CLERK OF DISTRICT COURT




      WHEREFORE,    Plaintiff, Beverly Redenius, Executor of the

Estate of Susan M. Dunakey, respectfully prays that the Court enter

judgment in her favor and against Defendant, Minnesota Life

Insurance Company, in an amount reasonably calculated by the trier
  L


of fact to compensate her fully and adequately for her damages;

interest on all damages as provided by law; the costs of this

action; interest on the judgment as provided by law; and for such

other and further relief as the court deems just and equitable in

the premises.

      WHEREFORE,    Plaintiff, Beverly Redenius, Executor of the

Estate of Susan M. Dunakey, further respectfully prays that the

Court enter judgment in her favor and against Defendant, Minnesota

Life Insurance Company, in an amount reasonably calculated by the

trier of fact to punish Minnesota Life Insurance Company for its

conduct and to deter it and others similarly situated from such

like-minded conduct in the future; interest on all damages as

provided by law; the costs of this action; interest on the judgment

as provided by law; and for such other and further relief as the

court deems just and equitable in the premises.



                          DEMAND FOR JURY TRIAL

      COMES NOW Plaintiff, Beverly Redenius, Executor of the Estate

of Susan M. Dunakey, and pursuant to Iowa R.Civ.P. 1.902 (2020),

heFeby demands trial by jury of all issues herein.

                                       0
        Case 6:20-cv-02090 Document 1-1 Filed 10/27/20 Page 9 of 10
E-FILED 2020 OCT 07 1:47 PM BLACKHAWK - CLERK OF DISTRICT COURT




                          »   ~
                      Steven E. Ballard, AT0000651



                     Emma C. Henry, AT00~,4175
                     LEFF LAW FrRM, L.L.P.
                     222 South Linn Street
                     Iowa City, Iowa 52240-1601
                     Telephone: (319) 338-7551
                     Facsimile: (319) 338-6902
                     email: ballard@lefflaw.com
                            henry@lefflaw.com
                     ATTORNEYS FOR PLAINTIFF




                            7
Case 6:20-cv-02090 Document 1-1 Filed 10/27/20 Page 10 of 10
